NELSON, Circuit Justice.
The opinion in the case of Clark v. Gilbert [Case No. 2,822] disposes of this case. The plaintiffs are banker's, and do business as such, by receiving stocks, bonds, &c., for sale, and by lending and advancing money on stocks, bonds, &c., and in default of repayment, sell the same, and, also, purchase and sell stocks, bonds, &c., on their own account, and not on commission, or for others. They also purchase and sell stocks, bonds, &c., for others, under certain stipulations as to risk, losses, and profits, which is the business of a broker, and the sales are subject to the broker’s tax.
[In 5 Blatchf. 334, this case is published as a note to Clark v. Gilbert, Case No. 2,822.]